Title: To Thomas Jefferson from Joseph Yznardi, Sr., 13 August 1806
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                        
                            My most venerated Sir.
                            
                            Consular Office of the United States Cadíz 13th. August 1806.
                        
                        I hope that your Excellys. rectitude will be so good as to pardon me the liberty of entertaining your
                            Excellys. occupied attention with the long letters that I directed to your Excelly. under date of the 16th. July;
                            permitting me to say that I consider myself under the obligation to prove that I merit the confidence that your Excelly.
                            placed in me, as such proofs and satisfactions relavates the
                            election, and that I do not merit the dimission.
                        Since said Letter my Competitor, or I may say oppenly Mr. Meade, the author of all the complaints and
                            publications that by different sources had come to your Excellys. knowledge; has put me under the necessity of the
                            correspondance passed between Comodore Campbell and myself; Copies of which I take the liberty to enclose for the purpose
                            that your Excelly. will have the goodness to read, and pass them to the Secretary of State; assuring your Excelly. that
                            the particulars respecting prohibited goods, there is a part of veracity in my acquainting Comodore Campbell; which I did
                            not like to oppen myself more on the matter; as my views were to put him on the Watch, as the authors were on board his
                            Ship; for fear that it should come to the Knowledge of those that manage the Public Revenue; and be assured Sir that all
                            the aversions and persecutions that I have suffered and am suffering were, are, and will be, for my being incapable to
                                disimulate any thing against the rights of my Duty.
                        It seems that Comodore Campbell was not pleased with my private advices under the 10th. instant, as he has
                            not replied to my said Letter, getting under way the morning following without my Knowing where to address him; I hope in
                            God that such rumors will never take place, as I wish the conclusion of your Administration in amity and Peace with all
                            the World; believing me Sir that those are my Sincere Sentiments, with which I remain having the honor to be 
                  My most venerated Sir, Your most
                            obedt. & most hble Servant
                        
                            Josef Yznardy
                            
                        
                    